--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy


FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (herein called the
“Amendment”) made as of November 24, 2014 by and among CORENERGY INFRASTRUCTURE
TRUST, INC., a Maryland corporation (“Borrower”), the Guarantors which are, or
may become signatory to the Credit Agreement (as defined below), REGIONS BANK,
as Swing Line Lender, LC Issuer and Agent, BANK OF AMERICA, N.A., as syndication
agent, REGIONS BANK and BANK OF AMERICA, N.A., as Lenders, and REGIONS CAPITAL
MARKETS, a Division of Regions Bank, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (or one of its designated affiliates), as joint lead arrangers and
joint book runners.


W I T N E S S E T H:


WHEREAS, Borrower, Guarantors, and Regions Bank, as Lender, Swing Line Lender,
LC Issuer and Agent, entered into that certain Revolving Credit Agreement dated
as of September 26, 2014 (as from time to time, supplemented, amended, or
restated, the “Original Credit Agreement”), for the purpose and consideration
therein expressed, whereby Lenders became obligated to make loans to Borrower as
therein provided; and


WHEREAS, Borrower, Guarantors, Agent and Lenders desire to amend the Original
Credit Agreement as set forth herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I.


DEFINITIONS AND REFERENCES


§ 1.1.            Terms Defined in the Original Credit Agreement.  Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Credit Agreement shall have the same meanings
whenever used in this Amendment.


§ 1.2.            Other Defined Terms.  Unless the context otherwise requires,
the following terms when used in this Amendment shall have the meanings assigned
to them in this Section 1.2.


“Amendment” means this First Amendment to Revolving Credit Agreement.


“Amendment Documents” means this Amendment, each new Note, a Joinder agreement
(Guarantor) in the form of Exhibit G to the Credit Agreement by each of CMGI,
MGP and UPS dated as of the First Amendment Effective Date, a Grantor Accession
Agreement in the form attached as Exhibit A to the Security Agreement dated
September 26, 2014 among Borrower, Guarantors and Agent by each of CMGI, MGP and
UPS dated as of the First Amendment Effective Date, the MGP Mortgage, the UPS
Mortgage, the Collateral Assignment (CMGI Note), the Master Intercreditor
Agreement and any other document required to be delivered by Borrower or any
Guarantor pursuant to Article III hereof.
 
“Credit Agreement” means the Original Credit Agreement as amended hereby.
 
First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------

ARTICLE II.


AMENDMENTS TO ORIGINAL AGREEMENT


§ 2.1.            Defined Terms.


(a)            The following definitions set forth in Section 1.1 of the
Original Credit Agreement are hereby amended in their entirety as follows:


Agreement Regarding Fees.  The Regions Fee Letter dated as of November 14, 2014,
among Agent, Regions and Borrower regarding certain fees payable by Borrower in
connection with this Agreement and the First Amendment.


Arranger.  Each of Regions Capital Markets, a division of Regions Bank, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or one of its designated
affiliates).


Base Rate Spread.  For any day, (a) from the First Amendment Effective Date to
the date that is six (6) months after such date, the per annum rate of two and
one-quarter percent (2.25%), and (b) thereafter, the applicable rate per annum
set forth in the grid below determined by reference to the Total Recourse
Leverage Ratio as set forth in the most recent Compliance Certificate received
by Agent pursuant to §7.4(c):


Applicable Margin
Pricing Level
Total Recourse Leverage Ratio
Base Rate Loans
1
 
≤ 1.0:1.0
1.50%
2
 
> 1.0:1.0 but ≤ 1.5:1.0
1.75%
3
 
> 1.5:1.0 but ≤ 2.0:1.0
2.00%
4
 
> 2.0:1.0
2.25%



Any increase or decrease in the Base Rate Spread resulting from a change in
Total Recourse Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to §7.4(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
 
First Amendment to Revolving Credit Agreement
2

--------------------------------------------------------------------------------

Borrowing Base.  As of any date of determination, the Borrowing Base as set
forth in the most recent Borrowing Base Certificate delivered pursuant to
§7.4(e).  The Borrowing Base value of each Borrowing Base Asset shall be equal
to the lesser of (a) fifty percent (50%) of the acquisition price, cost or
investment amount, as applicable, of such Borrowing Base Asset, as supported by
a third-party valuation (or subsequent re-valuation as described in clause (iii)
below) acceptable to Agent, or (b) 4.5 times the projected Asset Cash Flow of
the immediately upcoming four (4) fiscal quarters attributable to such Borrowing
Base Asset, as reasonably determined by the Required Lenders and shall initially
include:


(a)            $20,000,000, attributable to the Willbridge Terminal Facility and
the Willbridge Terminal Facility Lease, plus fifty percent (50%) of capital
expenditures made with respect to the Willbridge Terminal Facility since the
acquisition thereof, such capital expenditures set forth in reasonable detail
satisfactory to Agent,


(b)            Prior to April 1, 2015, $6,160,000, attributable to the PSNM
Receivable; provided, at any time an event of default exists under the EIP Lease
or if PSNM fails to make the prepayment of rent as provided in Section
3.2(a)(ii) of the EIP Asset Purchase Agreement and such failure continues for 10
days, the Borrowing Base value of the PSNM Receivable shall be reduced to zero
until such event of default under the EIP Lease is cured or such prepayment of
rent is made, as applicable, and


(c)            $60,700,000, attributable to the MGP Pipeline (and, following
execution thereof, the MGP Pipeline Lease).


As used herein, “Asset Cash Flow” means projected EBITDA attributable to such
asset  determined prior to the payment of any management fees to Corridor.


In any event, the parties acknowledge and agree that (i) with respect to any
Eligible Asset that includes an Eligible Lease, at any time that three
consecutive uncured payment defaults exist under the Eligible Lease with respect
to such Eligible Asset, the Borrowing Base value of such Eligible Asset shall be
zero, (ii) with respect to any Eligible Mortgage, at any time that three
consecutive uncured payment defaults exist under such Eligible Mortgage, the
Borrowing Base value of such Eligible Mortgage shall be zero, and (iii) at any
time Borrower is required to obtain a new third-party re-valuation with respect
to any Borrowing Base Asset pursuant to a potential reduction in the book value
of such Borrowing Base Asset under applicable GAAP financial reporting
guidelines, such re-valuation shall be used in determining the value of such
Borrowing Base Asset.


Furthermore, the parties acknowledge and agree that as of the Closing Date
neither the Mowood (Omega) System nor the Mowood (Omega) System Contract qualify
as an Eligible Asset, but that if following the Closing Date the Mowood (Omega)
System and Mowood (Omega) System Contract shall qualify as an Eligible Asset,
the Borrowing Base value thereof shall be (i) discounted fifty percent (50%) if
the Mowood (Omega) System Contract expires less than 6 months (but more than 3
months) from such determination date and (ii) reduced to zero if the Mowood
(Omega) System Contract expires in less than 3 months from such determination
date.
 
First Amendment to Revolving Credit Agreement
3

--------------------------------------------------------------------------------

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
Borrower, as the same may be changed from time to time in accordance with the
terms of §2.8 of this Agreement.  As of the First Amendment Effective Date the
aggregate Commitments are $90,000,000.


Lenders.  Regions (in its capacity as a Lender and as Swing Line Lender
hereunder rather than as Agent or LC Issuer), Bank of America and the other
lending institutions which are or may become parties to this Agreement, pursuant
to § 18 hereof, as is defined in the first paragraph of this Agreement.


Letter of Credit Fee Rate. For any day, (a) from the First Amendment Effective
Date to the date that is six (6) months after such date, the per annum rate of
three and one-half percent (3.5%), and (b) thereafter, the applicable rate per
annum set forth in the grid below determined by reference to the Total Recourse
Leverage Ratio as set forth in the most recent Compliance Certificate received
by Agent pursuant to §7.4(c):


Applicable Margin
Pricing Level
Total Recourse Leverage Ratio
Letter of Credit Fee
1
  
≤ 1.0:1.0
2.75%
2
  
> 1.0:1.0 but ≤ 1.5:1.0
3.00%
3
  
> 1.5:1.0 but ≤ 2.0:1.0
3.25%
4

> 2.0:1.0
3.50%



Any increase or decrease in the Letter of Credit Fee Rate resulting from a
change in the Total Recourse Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to §7.4(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.
 
First Amendment to Revolving Credit Agreement
4

--------------------------------------------------------------------------------

LIBOR Rate Spread.  For any day, (a) from the First Amendment Effective Date to
the date that is six (6) months after such date, the per annum rate of three and
one-half percent (3.5%), and (b) thereafter, the applicable rate per annum set
forth in the grid below determined by reference to the Total Recourse Leverage
Ratio as set forth in the most recent Compliance Certificate received by Agent
pursuant to §7.4(c):


Applicable Margin
Pricing Level
Total Recourse Leverage Ratio
LIBOR Rate Loans
1
 
≤ 1.0:1.0
2.75%
2
 
> 1.0:1.0 but ≤ 1.5:1.0
3.00%
3
 
> 1.5:1.0 but ≤ 2.0:1.0
3.25%
4
 
> 2.0:1.0
3.50%



Any increase or decrease in the LIBOR Rate Spread resulting from a change in
Total Recourse Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to §7.4(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.


Maturity Date.  Four (4) years from the First Amendment Effective Date, or such
earlier date on which the Loans shall become due and payable pursuant to the
terms hereof.


Required Lenders.  As of any date, not less than two (2) Lenders (not including
any Defaulting Lender which shall not be entitled to vote) whose aggregate
Commitment Percentage exceeds fifty percent (50%).


Revolving Loans.  Collectively, the aggregate Loans to be made by Lenders under
§2.1 under the Commitment.


Security Agreement.  Security Agreement dated September 26, 2014 executed by the
Loan Parties in favor of Agent for the benefit of Lenders granting a security
interest in all personal property assets of the Loan Parties.


Security Documents.  Collectively, the Mortgages, the Security Agreement, the
Assignments of Lease, the Mortgage Assignments, the CMGI Intercompany Note
Documents, the Collateral Assignment (CMGI Note), the Master Intercreditor
Agreement and any further security documents now or hereafter delivered by
Borrower or a Guarantor to Agent for the benefit of Lenders, including, without
limitation, UCC-1 financing statements filed or recorded in connection
therewith, as each may be further amended, modified, renewed, consolidated,
supplemented or extended, from time to time.
 
First Amendment to Revolving Credit Agreement
5

--------------------------------------------------------------------------------

Swing Line Sublimit.  $5,000,000.  The Swing Line Sublimit is part of, and not
in addition to, the Commitments.


(b)            The following definitions set forth in Section 1.1 of the
Original Credit Agreement are hereby amended in part as follows:


Eligible Assets.  The last sentence of the definition of “Eligible Assets” is
hereby amended to read as follows:


As of the First Amendment Effective Date, each of the Willbridge Terminal
Facility, the PSNM Receivable and the MGP Pipeline is an Eligible Asset.


Fixed Charge Coverage Ratio; Total Leverage Ratio; Total Recourse Leverage
Ratio.  The definitions of “Fixed Charge Coverage Ratio”, “Total Leverage
Ratio”; and “Total Recourse Leverage Ratio” are hereby amended by deleting the
proviso at the end of each such definition.


(c)            The definition of “OFAC Review Process” in Section 1.1 of the
Original Credit Agreement is hereby deleted in its entirety.


(d)            The following new definitions are hereby added to Section 1.1 of
the Original Credit Agreement in proper alphabetical order to read as follows:


Anti-Corruption Laws.  All laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.


Bank of America.  Bank of America, N.A.


CMGI.  Corridor MoGas, Inc., a Delaware corporation and a wholly-owned
Subsidiary of Borrower, and its successors and assigns.


CMGI Intercompany Note Documents.  Collectively, (i) that certain Term Note
dated as of the First Amendment Effective Date by CMGI as maker and payable to
Borrower in the original principal amount of $[87,500,000] (the “CMGI
Intercompany Note”), and (ii) all guaranties, mortgages and security documents
by MGP and UPS in favor of CMGI securing the CMGI Intercompany Note, including,
without limitation, UCC-1 financing statements filed or recorded in connection
therewith, as each may be further amended, modified, renewed, consolidated,
supplemented or extended, from time to time.


Collateral Assignment (CMGI Note).  That certain Collateral Assignment of Note
and Mortgage dated as of the First Amendment Effective Date by Borrower in favor
of Agent for the benefit of the Lender Parties granting a security interest in
the mortgages dated as of the First Amendment Effective Date delivered by MGP
and UPS in favor of Borrower to secure the CMGI Intercompany Note, together with
Consent and Estoppel Agreement by MGP, UPS and CMGI.
 
First Amendment to Revolving Credit Agreement
6

--------------------------------------------------------------------------------

Designated Persons.  A person or entity: (i) listed in the annex to, or
otherwise the subject of the provisions of, any executive order administered by
OFAC or the U.S. Department of State or (ii) named as a “Specially Designated
National and Blocked Person” or a “Foreign Sanctions Evaders” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or is otherwise
the subject of any Sanctions Laws and Regulations.


First Amendment.  That certain First Amendment to Revolving Credit Agreement
dated as of November 24, 2014 among Borrower, Guarantors, Agent, LC Issuer and
the Lenders party thereto.


First Amendment Effective Date.  The date on which all conditions precedent set
forth in the First Amendment have been satisfied and the First Amendment is
closed and effective pursuant to the terms thereof.


Master Intercreditor Agreement.  That certain Master Intercreditor Agreement
dated as of the First Amendment Effective Date among (i) MGP/UPS Credit Facility
Agent, on behalf of the lender parties under the MGP/UPS Credit Facility, (ii)
Borrower, as payee under the CMGI Intercompany Note, and (iii) Agent, on behalf
of the Lender Parties.


MGP.  MoGas Pipeline LLC, a Delaware limited liability company and, prior to the
consummation of the MGP Equity Sale, a wholly-owned Subsidiary of CMGI, and its
successors and assigns.


MGP Equity Sale.  Following the distribution of the MGP Pipeline to CMGI, and
subject to FERC approval, the proposed sale by CMGI to the MGP Pipeline
Lessee/Operator of all of the Equity Interests in MGP and the contemporaneous
execution of the MGP Pipeline Lease.


MGP Mortgage.  That certain Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of the First
Amendment Effective Date by MGP in favor of Agent for the benefit of Lenders
granting liens on and security interests in the MGP Pipeline to secure the
Obligations.


MGP Pipeline.  The fee, leasehold, easement, right-of-way and/or other real
property interests, together with all improvements thereon, of MGP with respect
to the approximately 263-mile natural gas pipeline in Missouri and Illinois
owned and operated by MGP.


MGP Pipeline Lease.  An operating lease between CMGI, as lessor, and MGP
Pipeline Lessee/Operator, as lessee, to be entered into in connection with the
consummation of the MGP Equity Sale, pursuant to which the MGP Pipeline
Lessee/Operator shall, upon the consummation of the MGP Equity Sale, agree to
operate the MGP Pipeline, as modified and amended.
 
First Amendment to Revolving Credit Agreement
7

--------------------------------------------------------------------------------

MGP Pipeline Lessee/Operator.  The purchaser under the MGP Equity Sale, in its
capacity as lessee and operator of the MGP Pipeline pursuant to the MGP Pipeline
Lease.


MGP/UPS Purchase Agreement.  That certain Limited Liability Company Interests
Purchase Agreement dated as of November 17, 2014 among Borrower, as purchaser,
and Mogas Energy, LLC, as seller, pursuant to which Borrower is acquiring MGP
and UPS, as it may be modified or amended from time to time.


MGP/UPS Credit Facility.  The revolving credit facility under that certain
Revolving Credit Agreement dated as of the First Amendment Effective Date among
MGP and UPS, as co-borrowers, MGP/UPS Credit Facility Agent, and Regions (in its
capacity as a lender thereunder rather than as agent), Bank of America, and the
other lending institutions which are or may become parties thereto, as lenders.


MGP/UPS Credit Facility Agent.  Regions, as agent under the MGP/UPS Credit
Facility.


OFAC.  The Office of Foreign Assets Control of the U.S. Department of the
Treasury.


Sanctions Laws and Regulations.  Economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.


UPS.  United Property Systems, LLC, a Delaware limited liability company and a
wholly-owned Subsidiary of CMGI, and its successors and assigns.


UPS Mortgage.  That certain Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of the First
Amendment Effective Date by UPS in favor of Agent for the benefit of Lenders
granting liens on and security interests on the office building located at 329
Josephville Road, Wentzville, Missouri 63385 at which MGP maintains its
principal place of business to secure the Obligations.


§ 2.2.            Lenders Schedule.  The Lenders Schedule attached as Schedule
1.1 to the Original Credit Agreement is hereby amended in its entirety to read
as set forth on Schedule 1.1 attached hereto.


§ 2.3.            Requests and Funds for Revolving Loans; Funds for Payment. 
The reference to “12:00 noon (Houston time)” in the first sentence of Section
2.5 of the Original Credit Agreement is hereby amended to refer instead to
“11:00 a.m. (Houston time)”, the reference to “2:00 p.m. (Houston time)” in the
first sentence of Section 2.6 of the Original Credit Agreement is hereby amended
to refer instead to “1:00 p.m. (Houston time)”, and the reference to “1:00 p.m.
(Houston time)” in the Section 4.3 of the Original Credit Agreement is hereby
amended to refer instead to “12:00 noon (Houston time)”.
 
First Amendment to Revolving Credit Agreement
8

--------------------------------------------------------------------------------

§ 2.4.            Use of Proceeds. Section 2.7 of the Original Credit Agreement
is hereby amended by adding the following new sentence at the end thereof:


Borrower and its Subsidiaries shall not, and, to their knowledge, their
respective officers, employees, directors and agents (in their capacity as
officers, employees, directors or agents, respectively, of Borrower or any of
its Subsidiaries), shall not, use the proceeds of any Loan (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations (on the Closing Date, Cuba, Iran, North
Korea, Sudan, Syria and Ukraine-related), (ii) in any other manner  that would
result in a material violation of any Sanctions Laws and Regulations by Borrower
or its Subsidiaries or (iii) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.


§ 2.5.            Mandatory Prepayments.  The reference to “(ii) the aggregate
outstanding Loans and Letters of Credit exceed the Borrowing Base” in the first
sentence of Section 3.2 of the Original Credit Agreement is hereby amended to
refer instead to “(ii) the aggregate outstanding Loans and Letters of Credit
exceed (A) the Borrowing Base minus (B) the outstanding principal amount of the
loans under the MGP/UPS Credit Facility”.


§ 2.6.            Collateral.  The last sentence of Section 5.1(b) of the
Original Credit Agreement is hereby amended in its entirety to read as follows:


All such liens or security titles shall be prior and superior in right to any
other Person except (i) Permitted Liens having priority by operation of law,
(ii) as provided in the Master Intercreditor Agreement or (iii) as may be
consented to from time to time by Required Lenders.


§ 2.7.            No Material Adverse Change.  The reference to “As of the
Closing Date, there has occurred” in the first sentence of Section 6.5 of the
Original Credit Agreement is hereby amended to refer instead to “There has
occurred”.


§ 2.8.            Litigation.  The reference to “As of the Closing Date, except
as described on Schedule 6.7 hereto,” in the first sentence of Section 6.7 of
the Original Credit Agreement is hereby amended to refer instead to “Except as
described on Schedule 6.7 hereto,”, and the reference to “As of the Closing
Date, there are no” in the second sentence of such Section 6.7 is hereby amended
to refer instead to “There are no”.
 
First Amendment to Revolving Credit Agreement
9

--------------------------------------------------------------------------------

§ 2.9.            Anti-Corruption Laws; Sanctions Laws and Regulations.  Section
6.24 of the Original Credit Agreement is hereby amended in its entirety to read
as follows:


Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with Anti-Corruption Laws and applicable Sanctions
Laws and Regulations.  Borrower and its Subsidiaries and, to the knowledge of
the Company and its Subsidiaries, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions Laws and Regulations in all material respects (for the avoidance of
doubt, this representation shall not fail to be true and correct due to any
failure or failures to comply with Anti-Corruption Laws (i) that are isolated
and do not evidence a pervasive or systemic pattern of violations of such laws
and regulations or a significant deficiency in the implementation of the
aforesaid policies and procedures to ensure compliance by Borrower and its
Subsidiaries with Anti-Corruption Laws or (ii) that arise from actions or
incidents that have been publicly disclosed by Borrower or disclosed in writing
to the Agent (with a copy to Lenders), in each case, at least twenty (20) days
prior to the First Amendment Effective Date).  Neither Borrower nor any of its
Subsidiaries, or to their knowledge any of their directors or officers, or any
of their respective agents acting or benefiting in any capacity in connection
with this Agreement or any other Loan Document, is a Designated Person or is
knowingly engaged in any activity that could reasonably be expected to result in
such Person becoming a Designated Person.  No Loan, use of proceeds or other
transaction contemplated by this Agreement will result in a violation of
Anti-Corruption Laws or applicable Sanctions Laws and Regulations by Borrower or
any of its Subsidiaries.


§ 2.10.         Solvency.  The reference to “As of the Closing Date and after
giving effect” in the first sentence of Section 6.27 of the Original Credit
Agreement is hereby amended to refer instead to “After giving effect”.


§ 2.11.         Compliance with Laws, Contracts, Licenses and Permits.  Section
7.10 of the Original Credit Agreement is hereby amended by adding the following
sentence at the end thereof:


Borrower and its Subsidiaries will maintain in effect and enforce policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with Anti-Corruption Laws and applicable Sanctions
Laws and Regulations.


§ 2.12.         Restrictions on Indebtedness.  Section 8.1 of the Original
Credit Agreement is hereby amended by adding a new clause (vii) at the end
thereof, to read as follows:


(vii)            prior to consummation of the MGP Equity Sale, and subject to
the Master Intercreditor Agreement: (A) Indebtedness of MGP and UPS under the
MGP/UPS Credit Facility and (B) Indebtedness of CMGI, MGP and UPS under the CMGI
Intercompany Note Documents.


§ 2.13.         Restrictions on Liens.  Section 8.2 of the Original Credit
Agreement is hereby amended by adding a new clause (viii) at the end thereof, to
read as follows;


(viii)            prior to consummation of the MGP Equity Sale, and subject to
the Master Intercreditor Agreement: Liens on assets of MGP and UPS securing
Indebtedness described in Section 8.1(vii).
 
First Amendment to Revolving Credit Agreement
10

--------------------------------------------------------------------------------

§ 2.14.         Limitations on Dispositions.  Section 8.11 of the Original
Credit Agreement is hereby amended by adding a new clause (e) immediately
following clause (d) thereof, to read as follows:


(e)            The MGP Equity Sale; provided that (i) the MGP Pipeline shall be
distributed to CMGI prior thereto, (ii) the MGP Equity Sale shall have received
FERC approval; (iii) Borrower shall have notified Agent and Lenders of the
proposed MGP Lessee/Operator and provided the proposed form of the MGP Pipeline
Lease to Agent and Lenders, and both such proposed MGP Lessee/Operator, and such
proposed form of the MGP Pipeline Lease, shall be satisfactory to Agent in its
reasonable discretion in all respects, (iv) contemporaneous therewith (w) the
CMGI Intercompany Note shall be retired and all guaranties thereof shall be
terminated, (x) all outstanding Indebtedness under the MGP/UPS Credit Facility
shall be paid in full and commitments thereunder shall be terminated, (y) all
Liens under the MGP/UPS Loan Documents and the CMGI Intercompany Note Documents
shall be released and terminated, and (z) the Master Intercreditor Agreement
shall be terminated.


§ 2.15.         Corporate Financial Covenants.  Section 9.1 of the Original
Credit Agreement is hereby amended in its entirety to read as follows:


§9.1            Corporate Financial Covenants.


(a)            Fixed Charge Coverage Ratio.  Borrower will not, as of the end of
any fiscal quarter of Borrower commencing December 31, 2014, permit the Fixed
Charge Coverage Ratio to be less than 3.5:1.0.


(b)            Total Leverage Ratio.  Borrower will not, as of the end of any
fiscal quarter of Borrower commencing December 31, 2014, permit the Total
Leverage Ratio to exceed 5.5:1.0.


(c)            Total Recourse Leverage Ratio.  Borrower will not, as of the end
of any fiscal quarter of Borrower commencing December 31, 2014, permit the Total
Recourse Leverage Ratio to exceed (i) 3.25:1.0 for each fiscal quarter through
the fiscal quarter ending March 31, 2015 and (ii) 3.00:1.0 for each fiscal
quarter ending June 30, 2015 and thereafter.


(d)            Total Funded Debt to Capitalization Percentage.  Borrower will
not, as of the end of any fiscal quarter of Borrower commencing December 31,
2014, permit the Total Funded Debt to Capitalization Percentage to exceed 50.0%.


The determination of Borrower’s compliance with the foregoing covenants and the
components thereof by Agent shall be conclusive and binding absent manifest
error.
 
First Amendment to Revolving Credit Agreement
11

--------------------------------------------------------------------------------

§ 2.16.         Events of Default and Acceleration.


(a)            Section 12.1(f) of the Original Credit Agreement is hereby
amended by adding the following at the end thereof:


, including without limitation the occurrence of any “Default” or “Event of
Default” (as such terms are defined in the MGP/UPS Credit Facility) under the
MGP/UPS Credit Facility.


(b)            The reference to “against Borrower and its Subsidiaries exceeds
in the aggregate $5,000,000” in Section 12.1(j) of the Original Agreement is
hereby amended to refer instead to “against Borrower and its Restricted
Subsidiaries exceeds in the aggregate $100,000 (or against Unrestricted
Subsidiaries exceeds in the aggregate $5,000,000)”.


§ 2.17.         Conditions to Assignment by Lenders.  Clause (ii) of the proviso
at the end of the first sentence of Section 18.1(a) of the Original Credit
Agreement is hereby amended in its entirety to read as follows:


(ii)   each such assignment shall be of a constant, and not varying, percentage
of the assigning Lender’s rights and obligations under this Agreement, and prior
to the MGP Equity Sale shall be accompanied by an assignment under the MGP/UPS
Credit Facility from such assigning Lender to such assignee Lender in the same
percentage such that each Lender under this Agreement shall at all times retain
an identical “Commitment Percentage” (as defined herein and in the MGP/UPS
Credit Facility) hereunder and under the MGP/UPS Credit Facility, and any
modification or amendment of the foregoing requirement shall require the consent
of all Lenders,


§ 2.18.         Indemnification; Relationship.  The reference to “Agent and
Lenders” in the first sentence of Section 16 of the Original Credit Agreement is
hereby amended to refer instead to “Agent, Arrangers and Lenders”, and the
reference to “Agent or any Lender” in such sentence is hereby amended to refer
instead to “Agent, any Arranger or any Lender”.  The reference to “None of Agent
nor any Lender” in the first sentence of Section 20 of the Original Credit
Agreement is hereby amended to refer instead to “None of Agent, nor any
Arranger, nor any Lender”, the reference to “Regions or any affiliate” in the
second sentence of such Section 20 is hereby amended to refer instead to “Agent,
any Arranger or any Lender, or any affiliate thereof”.


§ 2.19.         Schedules.  The Subsidiary Schedule attached as Schedule 6.1(b)
to the Original Credit Agreement is hereby amended in its entirety to read as
set forth in Schedule 6.1(b) attached hereto.


§ 2.20.         MGP Equity Sale.  In connection with the consummation of the MGP
Equity Sale, subject to Borrower’s compliance with Section 8.11(e) of the Credit
Agreement with respect thereto, Lenders hereby authorize Agent to release all
Liens on the following Collateral: the CMGI Intercompany Note, all guaranties
thereof, and all Liens on the assets of MGP and UPS under the CMGI Intercompany
Note Documents, all of which have been collaterally assigned or pledged to Agent
pursuant to the Collateral Assignment (CMGI Note) and the other Security
Documents to secure the Obligations.
 
First Amendment to Revolving Credit Agreement
12

--------------------------------------------------------------------------------

§ 2.21.        New Lenders.  Each Lender which was a party to the Original
Credit Agreement, and each other Lender a party hereto (each a “New Lender”),
hereby agrees that it shall have a Commitment in the amount set forth opposite
such Lender’s name on the Lenders Schedule under the heading “Commitment”.  By
its execution and delivery of this Amendment, each New Lender hereby assumes all
of the rights and obligations of a Lender under the Credit Agreement to the
extent of  its Commitment.  Each New Lender (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Amendment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) reserved, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of its Commitment,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Notes and
either it, or the person exercising discretion in making its decision to enter
into this Amendment, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to §7.4 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment and to extend its Commitment, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment, and (vii) if it is a
Foreign Lender, it has forwarded to Agent any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Lender; and (b) agrees that (i) it will, independently and
without reliance on the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.


§ 2.22.        Master Intercreditor Agreement.  Each Lender hereby consents to
the terms of the Master Intercreditor Agreement and authorizes Agent to execute
and deliver the Master Intercreditor Agreement in its capacity as Agent for the
benefit of such Lender.


ARTICLE III.


CONDITIONS OF EFFECTIVENESS


§ 3.1.            Effective Date.  This Amendment shall become effective as of
the date first above written upon satisfaction of the following conditions
precedent on or prior to such date (the “Effective Date”):


(a)            Each of the Amendment Documents shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to the Agent.  Agent shall have
received a fully executed copy of each such document, including the original
CMGI Intercompany Note (with an allonge indorsement in favor of Agent), except
that each Lender shall have received a fully executed counterpart of its new
Note or Notes.


(b)             Agent shall have received from Borrower a copy, certified as of
a recent date by the appropriate officer of each State in which each Loan Party
is organized or in which the Eligible Assets are located (which may be a copy
delivered pursuant to the closing of the Original Credit Agreement) and a duly
authorized member, manager, partner or officer of such Loan Party, as
applicable, to be true and complete, of the Organizational Documents of such
Loan Party, as applicable, or its qualification to do business, as applicable,
as in effect on such date of certification.
 
First Amendment to Revolving Credit Agreement
13

--------------------------------------------------------------------------------

(c)            All action on the part of each Loan Party necessary for the valid
execution, delivery and performance by such Loan Party of this Amendment and the
other Amendment Documents (as applicable) to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
satisfactory to Agent shall have been provided to Agent.  Agent shall have
received from each Loan Party true copies of their respective resolutions
adopted by their respective board of directors or other governing body
authorizing the transactions described herein (which may be a copy delivered
pursuant to the closing of the Original Credit Agreement, each certified by its
secretary, assistant secretary or other appropriate representative as of a
recent date to be true and complete.


(d)            Agent shall have received from each Loan Party, an incumbency
certificate (or certification as to the continuing accuracy of a
previously-delivered incumbency certificate), dated as of the Effective Date,
signed by a duly authorized officer of such Loan Party and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Loan Party, each of the Loan Documents to
which such Person is or is to become a party.  Agent shall have also received
from Borrower a certificate (or certification as to the continuing accuracy of a
previously-delivered certificate, dated as of the Effective Date, signed by a
duly authorized member of Borrower and giving the name and specimen signature of
each individual who shall be authorized to make Loan Requests and Conversion
Requests, and to give notices and to take other action on behalf of Borrower
under the Loan Documents.


(e)            Agent shall have received a favorable opinion addressed to
Lenders and Agent and dated as of the Effective Date, in form and substance
reasonably satisfactory to Agent, from counsel of Borrower and the other Loan
Parties, and counsel in such other states as may be requested by Agent, as to
such matters as Agent shall reasonably request.


(f)            Agent shall have received evidence reasonably satisfactory to
Agent that Borrower shall have received proceeds from the issuance of new Common
Equity in an amount not less than $45,000,000.


(g)            Agent shall have received a final executed copy of the MGP/UPS
Purchase Agreement (and copies of payoff letters, lien releases and other
release documentation delivered pursuant thereto as required thereby with
respect to credit facilities at Mogas Energy, LLC and MGP with Union Bank and
such other related documents as Agent may request), and all conditions precedent
to the consummation of its acquisition of all of the Equity Interests of MGP and
UPS pursuant to the terms thereof shall have been satisfied.


(h)            Agent shall have received an appraisal of the MGP Pipeline, in
form and substance satisfactory to Agent in all respects, showing an appraised
value of the MGP Pipeline of not less than the final purchase price under the
MGP/UPS Purchase Agreement.
 
First Amendment to Revolving Credit Agreement
14

--------------------------------------------------------------------------------

(i)            Agent shall have received a copy of a term sheet for the MGP
Pipeline Lease, the material terms of which shall be satisfactory to Agent in
all material respects.


(j)            Borrower shall have paid the fees payable pursuant to (1) that
certain Joint Fee Letter dated November 14, 2014 among Borrower, Regions, Bank
of America and Arrangers, and (2) the Agreement Regarding Fees.


(k)            Agent shall have received evidence satisfactory to it that the
insurance coverages required by the Credit Agreement or the other Loan Documents
with respect to the MGP Pipeline are in effect.


(l)            Borrower and the other Loan Parties shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by them on or prior to the Effective Date, and on the Effective
Date there shall exist no Default or Event of Default.


(m)            The representations and warranties made by Borrower and each of
the other Loan Parties in the Loan Documents or otherwise made by or on behalf
of Borrower and each of the other Loan Parties in connection therewith on the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Effective
Date, and Agent shall have received written confirmation thereof from the Loan
Parties.


For all purposes hereof, notwithstanding the foregoing conditions precedent (i)
any Loans made on the Effective Date shall be deemed to have occurred
immediately prior to the consummation of the acquisition by CMGI of all of the
Equity Interests in MGP and UPS, and (ii) all Loan Documents executed by MGP
and/or UPS on or as of the Effective Date shall be deemed to have been executed
and delivered immediately following the consummation of such acquisition.


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES


§ 4.1.            Representations and Warranties of Borrower.  In order to
induce each Lender to enter into this Amendment, Borrower and each of the other
Loan Parties (as applicable) represent and warrant and, to the extent set forth
in certain Sections of the Credit Agreement, covenants to Agent and Lenders as
follows:


(a)            The representations and warranties made by Borrower and each of
the other Loan Parties in the Amendment Documents or otherwise made by or on
behalf of Borrower and each of the other Loan Parties in connection therewith on
the date thereof were true and correct in all material respects when made and
are true and correct in all material respects on the Effective Date.
 
First Amendment to Revolving Credit Agreement
15

--------------------------------------------------------------------------------

(b)            The execution, delivery and performance of this Amendment and the
other Amendment Documents to the Loan Parties, or any of them, are or are to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (including any required
stockholder, partner or member approval), (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, except for such
conflicts or breaches that, individually and the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the Organizational Documents of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, such
Person or any of its properties or to which such Person is subject, except for
such conflicts or defaults that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (v) do not and will
not result in or require the imposition of any Lien or other encumbrance on any
of the properties, assets or rights of such Person except for the Liens and
security title granted by the Loan Documents.


(c)            The execution, delivery and performance by the Loan Parties, or
any of them, of this Amendment and the other Amendment Documents to which they
are or are to become a party and the transactions contemplated hereby and
thereby do not require the approval or consent of, or filing with, any Person or
the authorization, consent or approval of, or any license or permit issued by,
or any filing or registration with, or the giving of any notice to, any court,
department, board, commission or other governmental agency or authority other
than those already obtained and the filing of the Security Documents in the
appropriate records office with respect thereto.


(d)            The execution and delivery of this Amendment and the other
Amendment Documents to which the Loan Parties, or any of them, are or are to
become a party are valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.


(e)            The most recent financial statements of Borrower delivered to
Lenders pursuant to Section 7.4(a) and (b) of the Credit Agreement in all
material respects the financial condition of Borrower and its Subsidiaries as of
such date and the results of the operations of Borrower and its Subsidiaries,
for such period.  Copies of such financial statements have heretofore been
delivered to each Lender.  As of the Closing Date there has occurred no
materially adverse change in the financial condition or business of Borrower and
any of its Subsidiaries, taken as a whole, as shown on or reflected in the
balance sheet of Borrower or its Subsidiaries as of September 30, 2014, or its
statement of income or cash flows for the fiscal quarter then ended, other than
changes in the ordinary course of business that have not had any materially
adverse effect either individually or in the aggregate on the business or
financial condition of Borrower and Restricted Subsidiaries and any Unrestricted
Subsidiary with assets in excess of $5,000,000.


(f)            No Default or Event of Default has occurred and is continuing as
of the Effective Date.
 
First Amendment to Revolving Credit Agreement
16

--------------------------------------------------------------------------------

ARTICLE V.


MISCELLANEOUS


§ 5.1.            Ratification of Agreements.  The Original Credit Agreement as
hereby amended is hereby ratified and confirmed in all respects.  The Loan
Documents, as they may be amended or affected by the various Amendment
Documents, are hereby ratified and confirmed in all respects. Any reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Original Credit Agreement as hereby amended.  Any reference to the Notes in
any other Loan Document shall be deemed to be a reference to the new Notes
issued and delivered pursuant to this Amendment. The execution, delivery and
effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lenders under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.
 
§ 5.2.            Survival of Agreements.  All representations, warranties,
covenants and agreements of any Loan Party herein shall survive the execution
and delivery of this Amendment and the performance hereof, including without
limitation the making or granting of the Loans and the issuance and delivery of
the new Notes, and shall further survive until all of the Obligations are paid
in full.  All statements and agreements contained in any certificate or
instrument delivered by any Loan Party hereunder or under the Credit Agreement
to any Lender shall be deemed to constitute representations and warranties by,
and/or agreements and covenants of, Loan Parties under this Amendment and under
the Credit Agreement.
 
§ 5.3.            Loan Documents.  This Amendment is, and the other Amendment
Documents are each a Loan Document, and all provisions in the Credit Agreement
pertaining to Loan Documents apply hereto and thereto.


§ 5.4.            GOVERNING LAW.  THIS AMENDMENT AND EACH OF THE OTHER AMENDMENT
DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW), AND ANY AND ALL MATTERS IN DISPUTE
BETWEEN THE PARTIES TO THIS AMENDMENT ARISING FROM OR RELATING TO THE SUBJECT
MATTER HEREOF SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


§ 5.5.            Counterparts.  This Amendment may be executed in several
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or electronic communication shall
be effective as delivery of a manually executed counterpart of this Amendment.
 
First Amendment to Revolving Credit Agreement
17

--------------------------------------------------------------------------------

§ 5.6.            Indemnification.  Borrower and each other Loan Party waives,
discharges, and forever releases Agent, each Lender and each Lender Party from
and of any and all claims, causes of action, allegations or assertions that
Borrower has or may have had at any time up through and including the date of
this Amendment, against any or all of the foregoing, regardless of whether any
such claims, causes of action, allegations or assertions are known to such Loan
Party or whether any such claims, causes of action, allegations or assertions
arose as result of actions or omissions of Agent, any Lender or any Lender Party
in connection with the Loan Documents, or any amendments, extensions or
modifications thereto, or Agent’s administration of the debt evidenced by the
loan documents or otherwise.


§ 5.7.            Entire Agreement.  This Amendment, the other Amendment
Documents, the other Loan Documents and any other documents executed in
connection herewith or therewith express the entire understanding of the parties
with respect to the transactions contemplated hereby.  Neither this Amendment
nor any term hereof may be changed, waived, discharged or terminated, except as
provided in Section 27 of the Credit Agreement.


[The remainder of this page has been intentionally left blank.]
 
First Amendment to Revolving Credit Agreement
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.



 
BORROWER:
 
CORENERGY INFRASTRUCTURE TRUST, INC.,
a Maryland corporation
       
By:
 /s/ Richard C. Green  
Name:
Richard C. Green
 
Title:
Executive Chairman



[SIGNATURES CONTINUED ON FOLLOWING PAGES]
 
First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------

GUARANTORS:


CORRIDOR PRIVATE HOLDINGS, INC.,
a Delaware corporation
 
CORRIDOR PUBLIC HOLDINGS, INC.,
a Delaware corporation
         
By:
/s/ Richard C. Green  
By:
/s/ Richard C. Green
Name:
Richard C. Green
 
Name:
Richard C. Green
Title:
Chairman
 
Title:
Chairman
         
CORENERGY OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
By its general partner
CorEnergy GP, LLC
 
MOWOOD CORRIDOR, INC.,
a Delaware corporation
         
By:
/s/ Richard C. Green  
By:
/s/ Richard C. Green
Name:
Richard C. Green
 
Name:
Richard C. Green
Title:
Chairman
 
Title:
Chairman
         
HUNTON GP, LLC,
a Delaware limited liability company
 
 
HUNTON CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Hunton GP, LLC
         
By:
/s/ Richard C. Green  
By:
/s/ Richard C. Green
Name:
Richard C. Green
 
Name:
Richard C. Green
Title:
Executive Chairman
 
Title:
Executive Chairman

  
First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------

GUARANTORS:


LCP OREGON HOLDINGS, LLC,
a Delaware limited liability company
 
CORRIDOR BISON, LLC,
a Delaware limited liability company
         
By:
/s/ Richard C. Green  
By:
/s/ Richard C. Green
Name:
Richard C. Green
 
Name:
Richard C. Green
Title:
Chairman
 
Title:
Chairman
         
CORENERGY BBWS, INC.,
a Delaware corporation
 
CORENERGY GP, LLC,
a Delaware limited liability company
         
By:
/s/ Richard C. Green  
By:
/s/ Richard C. Green
Name:
Richard C. Green
 
Name:
Richard C. Green
Title:
Executive Chairman
 
Title:
Chairman
         
CORRIDOR MOGAS, INC.,
a Delaware corporation
               
By:
/s/ Richard C. Green      
Name:
Richard C. Green
     
Title:
       



[SIGNATURES CONTINUED ON FOLLOWING PAGES]
 
First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------

 
REGIONS BANK, as a Lender, Swing Line Lender, LC Issuer and as Agent
       
By:
/s/ Richard S. Kaufman  
Name:
Richard S. Kaufman
 
Title:
Senior Vice President
       
BANK OF AMERICA, N.A., as a Lender and as Syndication Agent
       
By:
/s/ Michael T. Letsch  
Name:
Michael T. Letsch
 
Title:
Senior Vice President

 
First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE 1.1


LENDERS SCHEDULE



   
Commitment Percentage
   
Commitment
 
Domestic Lending Office:
                 
Regions Bank
   
50.000000000
%
 
$
45,000,000.00
 
Address
               
3050 Peachtree Road NW, Suite 400
               
Atlanta, Georgia  30305
               
Tel: 404/279-7483
               
Fax: 404/995-7665
                                 
LIBOR Lending Office:
                                 
Same.
                 
Bank of America, N.A.
   
50.000000000
%
 
$
45,000,000.00
 
Address
               
___________________
               
___________________
               
Tel: _____________
               
Fax: _____________
                                 
LIBOR Lending Office:
                                 
Same.
                                 
TOTAL
   
100.000000000
%
 
$
90,000,000.00
 






--------------------------------------------------------------------------------

SCHEDULE 6.1(b)


Subsidiaries


Subsidiary
Jurisdiction
   
Restricted
 
CorEnergy BBWS, Inc.
Delaware
CorEnergy GP, LLC
Delaware
CorEnergy Operating Partnership, LP
Delaware
Corridor Bison, LLC
Delaware
Corridor MoGas, Inc.
Delaware
Corridor Private Holdings, Inc.
Delaware
Corridor Public Holdings, Inc.
Delaware
Hunton Corridor, LP
Delaware
Hunton GP, LLC
Delaware
LCP Oregon Holdings, LLC
Delaware
MoGas Pipeline LLC
Delaware
Mowood Corridor, Inc.
Delaware
United Property Systems, LLC
Delaware
   
Unrestricted
 
Corridor Leeds Path West, Inc.
Delaware
Mowood, LLC
Delaware
Omega Pipeline Company
Delaware
Pinedale Corridor, LP
Delaware
Pinedale GP, Inc.
Delaware



Equity Interests
Entity
Jurisdiction
Interest Holder
Lightfoot Capital Partners GP LLC
Delaware
Corridor Private Holdings, Inc.
Lightfoot Capital Partners, LP
Delaware
Corridor Private Holdings, Inc.
VantaCore Partners LP
Delaware
Corridor Private Holdings, Inc.
LONESTAR Midstream Partners, LP
Delaware
CorEnergy Infrastructure Trust, Inc.

 
 

--------------------------------------------------------------------------------
